DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  It describes a prior art process for producing graphene sheets.  See Spec. dated Apr. 03, 2020, p. 5, ll. 12–13.  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Election/Restrictions
Claims 17–22 are rejoined.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 12 and 17–22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites:
5.  The face mask of claim 1, wherein said layer of graphene foam comprises a graphene material selected from pristine graphene, graphene oxide, reduced graphene oxide, graphene fluoride, graphene chloride, graphene bromide, graphene iodide, hydrogenated graphene, nitrogenated graphene, doped graphene, chemically functionalized graphene, or a combination thereof.

Claim 5 is indefinite because the italicized limitation sets forth a Markush group using open-ended rather than closed language.  See MPEP 2173.05(h) (claims that set forth a list of alternatives from which a selection is to be made are typically referred to as Markush claims; a Markush group is a closed group of alternatives; if a Markush group requires a material selected from an open list of alternatives, the claim should generally be rejected under 35 U.S.C. 112(b) as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim).
To overcome this rejection, claim 5 could be rewritten as:
5.  The face mask of claim 1, wherein said layer of graphene foam comprises a graphene material selected from the group consisting of pristine graphene, graphene oxide, reduced graphene oxide, graphene fluoride, graphene chloride, graphene bromide, graphene iodide, hydrogenated graphene, nitrogenated graphene, doped graphene, chemically functionalized graphene, or a combination thereof.




Claim 12 recites:
12.  The face mask of claim 1, wherein the outer layer or the inner layer comprises polymer fibers selected from the group of cotton, cellulose, wool, polyolefins, polyester, polyamide, rayon, polyacrylonitrile, cellulose acetate, polystyrene, polyvinyls, poly (carboxylic acid), a biodegradable polymer, a water-soluble polymer, copolymers thereof, and combinations thereof.

Claim 12 is indefinite because the italicized limitation sets forth a Markush group using open-ended rather than closed language.  See MPEP 2173.05(h).
To overcome this rejection, claim 12 could be rewritten as:
12.  The face mask of claim 1, wherein the outer layer or the inner layer comprises polymer fibers selected from the group consisting of cotton, cellulose, wool, polyolefins, polyester, polyamide, rayon, polyacrylonitrile, cellulose acetate, polystyrene, polyvinyls, poly (carboxylic acid), a biodegradable polymer, a water-soluble polymer, copolymers thereof, and combinations thereof.
Claim 17 recites:
17.  A filtration member for use in the face mask of claim 1, said filtration member comprising a layer of woven or nonwoven fabric having two primary surfaces and a layer of graphene foam deposited on at least one of the two primary surfaces or embedded in the layer of woven or nonwoven fabric.

Claim 17 is indefinite because it is unclear if the “filtration member” is the same as the “mask body” described in claim 1.  Both elements appear to be the same, because the “filtration member” of claim 17 is used in the face mask of claim 1, while the “mask body” of claim 1 is configured to cover the mouth and nose of a wearer.  Also, the “filtration member” and “mask body” comprise a layer of graphene foam.
For the purpose of examination, both of these elements are the same.  
As such, in claim 17, the limitation “a layer of woven or nonwoven fabric” is indefinite because it is unclear if this refers to the “air permeable outer layer” or the “inner layer” of claim 1.
Also, in claim 17, the limitation “a layer of graphene foam” is indefinite, because it is unclear if this refers to the “layer of graphene foam” in claim 1.
Claims 18–22 are indefinite because they depend from claim 17.
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 17–22 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 17 recites:
17.  A filtration member for use in the face mask of claim 1, said filtration member comprising a layer of woven or nonwoven fabric having two primary surfaces and a layer of graphene foam deposited on at least one of the two primary surfaces or embedded in the layer of woven or nonwoven fabric.

Claim 1 describes a face mask comprising a “mask body” and a “fastener.”
As noted, claim 17 is interpreted so that its “filtration member” is the same element as the “mask body” of claim 1.
Claim 17 is an improper dependent claim because it does not include every limitation of claim 1.  Claim 17 is directed to a subcomponent of claim 1, as it describes a “filtration member for use in the face mask of claim 1” with the “filtration member” being the “mask body” of claim 1.  Because claim 17 is a subcomponent of claim 1, it does not include some of the limitations of claim 1, such as the “fastener.”  The test for whether a claim is a proper dependent claim is that it shall include every limitation of the claim from which it depends and specify a further limitation of the subject matter claimed.  See MPEP 608.01(n)(III).  Therefore, claim 17 is an improper dependent claim because it does include all of the limitations of claim 1.  
Claims 18–22 fail to further limit the scope of claim 1 because they depend from claim 17.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5–11, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mayhew, US 3,613,678 in view of Gao et al., CN 106474819 A.
Regarding claim 1, Mayhew discloses a face mask 10 for use by a wearer.  See Mayhew Fig. 1, col. 1, ll. 66–73.  Note that the limitations describing the physical characteristics of the wearer do not receive patentable weight, because these limitations are directed to the intended use rather than the structure of the facemask.  See MPEP 2111.02(I).  
The face mask 10 comprises a body portion 12 (corresponding to the claimed “mask body”) configured to cover a wearer’s mouth and nose.  See Mayhew Fig. 1, col. 1, ll. 66–69.  
The face mask 10 also comprises ties 14 (the “fastener”) to hold the face mask 10 in place on the wearer’s head.  See Mayhew Fig. 1, col. 1, ll. 66–69.  The ties 14 comprise a portion that engages with the body portion 12, which is the area where the ties 14 connect to the body portion 12, as seen in Fig. 1.  The ties 14 also comprise a portion that engages with the wearer, which is the portion of the ties 14 that contact a user’s head, as seen in Fig. 3.
The body portion 12 comprises an outer layer 26 and an inner layer 24.  See Mayhew Fig. 2, col. 2, ll. 7–25.  The inner layer 24 contacts the face of the user.  Id.  The outer layer 26 is a protective layer for the filtering material inside the body 12.  Id.  These outer and inner layers 26, 24, read on the claimed “air-permeable outer layer” and the “inner layer located on an inner side of the mask body,” respectively.  See Mayhew Fig. 2, col. 2, ll. 7–25.  
The inner and outer layers 24, 26 have a filtering web 22 located between them.  See Mayhew Fig. 2, col. 2, ll. 7–25.

    PNG
    media_image1.png
    773
    767
    media_image1.png
    Greyscale

Mayhew differs from claim 1 because it fails to disclose a layer of graphene foam disposed in the body 12.
But Gao discloses a gas filter foam comprising graphene oxide.  See Gao abstract.  The foam can be used in a variety of air purification applications, including with masks.  See Gao p. 3.  The foam is beneficial because it is capable of oxidizing toxic gas in air, and is capable of adsorbing fine particulate matter from air, such as PM2.5.  Id. at abstract.  It would have been obvious to a person of ordinary skill in the art at the time of filing to include Gao’s foam with Mayhew’s body portion 12, between the layers 24, 26, so that the mask 10 is able to oxidize toxic gas in air, while also being able to absorb fine particulate matter from air.  A person of ordinary skill in the art would have had a reasonable expectation of success with this modification, because Gao’s foam material can be incorporated in masks.  See Gao p. 3.
With this modification, Gao’s foam would correspond to the “graphene foam” of claim 1.
Regarding claim 2, it would have been obvious for Gao’s foam layer to be disposed between Mayhew’s inner and outer layers 22, 24, for the reasons stated in the rejection of claim 1 above.
Regarding claim 5, Gao’s foam comprises graphene oxide.  See Gao abstract.
Regarding claim 6, Mayhew teaches that the layers may be bonded by adhesives, tapes or the like.  See Mayhew col. 2, ll. 5, 6.  When Gao’s foam is included with Mayhew’s face mask 10, it would be bonded to the other layers in this manner.  This type of bonding reads on the claim 6 limitation of—“said graphene foam layer is chemically bonded to a surface of the mask body using an adhesive or binder.”  Note that the area where Gao’s foam bonds to the layers of the face mask 10 is “a surface of the mask body.”
Regarding claims 7 and 8, Mayhew in view of Gao teaches the limitations of claim 1 as explained above.
The prior art differs from claims 7 and 8, because Gao fails to disclose the density or specific surface area of its foam.
But Gao teaches that specific surface area is a result effective variable, because it impacts adsorption performance of the foam material.  See Gao p. 3.  It would have been obvious to a person of ordinary skill in the art at the time of filing use routine experimentation to determine the optimal specific surface area to adjust the adsorption performance of the foam.  See MPEP 2144.05(II).  A person of ordinary skill in the art would have had a reasonable expectation of success in achieving the claimed ranges of—a specific surface area from 40 to 2,600 m2/g or 200 to 2,000 m2/g—because Gao says that its foam has a “large specific surface area.”  See Gao p. 3.
Regarding claim 9, Gao’s foam is a discrete layer, because it is described as a foam layer.  See Gao abstract.  The foam would remain a discrete layer when incorporated into Mayhew’s face mask 10.
Regarding claim 10, in Mayhew, the inner layer 24 comprises a layer of nonwoven polymeric fibers.  See Mayhew Fig. 2, col. 2, ll. 9–15.  
Regarding claim 11, the ties 14 in Mayhew (the “fastener”) can comprise elastic strips.  See Mayhew Fig. 1, col. 2, ll. 1–6.  The face mask 10 comprises two pairs of ties that extend from both sides of the body 12.  Id.  This configuration reads on both “a pair of ear straps that extend from both sides of the mask body” and “an elastic strap that is hooked around the wearer’s head.”
Note that the limitations indicating that the fastener has structure configured to be wrapped around a wearer’s ears or hooked around a wearer’s head fails to patentably distinguish over the prior art, because it describes the intended use rather than the structure of the apparatus.  See MPEP 2114(II).
Regarding claims 14 and 15, graphene oxide is distributed on the pore walls of the foam in Gao.  See Gao p. 3.  Graphene oxide is an antimicrobial compound because it has strong cytotoxicity toward bacterial.  See Liu S, Zeng T H, Hofmann M, Burcombe E, Wei J, Jiang R, et al. Antibacterial Activity of Graphite, Graphite Oxide, Graphene Oxide, and Reduced Graphene Oxide: Membrane and Oxidative Stress, ACS Nano 2011; 5:6971-80, abstract.  
Claims 3, 4 and 17–22 are rejected under 35 U.S.C. 103 as being unpatentable over Mayhew, US 3,613,678 in view of Gao et al., CN 106474819 A, optionally in view of Tsaur et al., US 2016/0262466 A1.
Regarding claims 3 and 4, when Gao’s foam is provided between the inner and outer layers 24, 26 in Mayhew, the foam would be embedded in the inner and the outer layer 24, 26, because these layers would surround the foam.
Additionally, it would have been obvious to include a pocket in either of the inner or outer layers 24, 26, to support the foam, in view of Tsaur.  Specifically, Tsaur discloses an air-permeable mask comprising an inner layer 1 and an outer layer 4.  See Tsaur Fig. 5, [0027].  In the Fig. 5 embodiment, the inner layer 1 comprises a pocket 5 holding a functional layer 3.  Id.  The pocket 5 is beneficial because it allows the functional layer 3 to be replaced.  Id.
It would have been obvious to a person of ordinary skill in the art at the time of filing for the inner or outer layer in Mayhew to comprise a pocket to hold Gao’s foam, to enable a user to replace the foam when necessary.
Regarding claim 17, Mayhew’s body 12 corresponds to the “filtration member for use in the facemask of claim 1.”  The inner layer 24 or the outer layer 26 can correspond to the “layer of woven or nonwoven fabric” because they are made from a nonwoven material.  See Mayhew Fig. 2, col. 2, ll. 7–25.  The inner and outer surfaces of the inner layer 24 or the outer layer 26 correspond to the “two primary surfaces.”  Because Gao’s foam is provided between the inner and outer layers 22, 24 of Mayhew’s body 12—it would have been obvious for the foam to be deposited on the inner surface of the inner layer 24 or the outer layer 26.  Additionally, it would have been obvious for Gao’s foam to be embedded in the inner layer 24 or the outer layer 26, in view of Tsaur, for the reasons stated in the rejection of claims 3 and 4 above.
Regarding claim 18, Mayhew teaches that the layers may be bonded by adhesives, tapes or the like.  See Mayhew col. 2, ll. 5, 6.  When Gao’s foam is included with Mayhew’s face mask 10, it would be bonded to the other layers in this manner.  This type of bonding reads on the claim 6 limitation of—“said graphene foam layer is chemically bonded to a surface of the mask body using an adhesive or binder.”  Note that the area where Gao’s foam bonds to the layers of the face mask 10 is “a surface of the mask body.”
Regarding claims 19 and 20, Mayhew in view of Gao teaches the limitations of claim 1 as explained above.
The prior art differs from claims 19 and 20, because Gao fails to disclose the density or specific surface area of its foam.
But Gao teaches that specific surface area is a result effective variable, because it impacts adsorption performance of the foam material.  See Gao p. 3.  It would have been obvious to a person of ordinary skill in the art at the time of filing use routine experimentation to determine the optimal specific surface area to adjust the adsorption performance of the foam.  See MPEP 2144.05(II).  A person of ordinary skill in the art would have had a reasonable expectation of success in achieving the claimed ranges of—a specific surface area from 40 to 2,600 m2/g or 200 to 2,000 m2/g—because Gao says that its foam has a “large specific surface area.”  See Gao p. 3.
Regarding claim 21, Mayhew’s face mask 10 that incorporates the body 12 is the “filtration device” of claim 21.  See Mayhew Fig. 1, col. 1, ll. 65–72.
Regarding claim 22, the face mask 10 is an air-purifying device because it is a face mask that filters air.  See Mayhew Fig. 1, col. 1, ll. 7–59.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mayhew, US 3,613,678 in view of Gao et al., CN 106474819 A in further view of Chen et al., US 2017/0303608 A1.
Regarding claim 12, Mayhew teaches that the inner and outer layers 24, 26 can comprise nonwoven materials.  See Mayhew Fig. 2, col. 2, ll. 7–25.  The inner layer 24 contacts the face of the wearer and the outer layer 24 in provided on the exposed outer surface of the facemask 10.  Id.
Mayhew differs from claim 12, because it fails to disclose the specific materials used to construct the inner or outer layers 24, 26.  Therefore, the reference fails to provide enough information to teach that the inner or outer layers 24, 26 are made from polymer fibers selected from the Markush group set forth in the claim.
But Baumann discloses a face mask comprising a face-covering layer and an outer cover layer.  See Baumann col. 2, ll. 40–46.  Each layer comprises a non-woven mat that includes polyolefin fibers, cellulosic fibers, polyester fibers, polyamide fibers, ethylene-vinyl acetate fibers, or a combination thereof.  Id.  These materials are included in the Markush group set forth in claim 12.  
Because the inner and outer layers 24, 26 in Mayhew function as a face contacting layer and a cover layer respectively, while Baumann teaches that a face-contacting layer and outer cover layer can be made from a non-woven material with polymeric fibers described in claim 12—it would have been obvious to manufacture the inner and outer layers 24, 26 of Mayhew from the nonwoven material described in Baumann.  This would merely represent selecting a known material based on the suitability of its intended use.  See MPEP 2144.07.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mayhew, US 3,613,678 in view of Gao et al., CN 106474819 A in further view of Mellor et al., WO 2017/141044 A1.
Regarding claim 13, the prior art teaches the limitations of claim 1, as explained above.
The prior art differs from claim 13, because it fails to disclose the oxygen content of the graphene in Gao’s foam.
But the graphene is graphene oxide.  See Gao abstract.
It would have been obvious to a person of ordinary skill in the art at the time of filing for the graphene oxide to have an oxygen content of 30 atomic %, because Mellor says that graphene oxide typically has 30 atomic% oxygen.  See Mellor p. 1.  It also would have been obvious for the oxygen content to be with claimed range of 5% to 50% by weight based on the graphene sheet weight, depending on the amount of graphene that is loaded within the foam layer.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Mayhew, US 3,613,678 in view of Gao et al., CN 106474819 A in further view of Carroll et al., US 2014/0273689 A1 in further view of Arnold et al., WO 2018/204702 A1.
Regarding claim 16, the prior art teaches the limitations of claim 15 as explained above.
Mayhew’s facemask 10 is a surgical facemask.  See Mayhew col. 2, ll. 7–27.
The prior art differs from claim 16, because graphene oxide in Gao’s foam is interpreted as the antimicrobial compound.  Therefore, the prior art fails to disclose that the antimicrobial compound is selected from the Markush group set forth in the claim.
But Carroll teaches that it is beneficial to apply an antimicrobial material to a facemasks used in hospitals, to reduce hospital-acquired infections.  See Carroll [0003], [0014].
Also, Arnold discloses a functionalized graphene oxide (“X-PG”) that has antimicrobial agents, such as metal ions, included with the graphene.  See Arnold [0026], [0063].  
Because Mayhew’s facemask 10 (incorporating Gao’s graphene foam) is used in hospital settings, and these facemasks can be treated with an antimicrobial agent to reduce infections—it would have been obvious to functionalize the graphene oxide in Gao’s foam with Arnold’s antimicrobial agents to reduce the risk of hospital infections when Mayhew’s surgical facemask 10 is being used.
Note that the metal ions in Mayhew read on “a cationic group” of claim 16.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327. The examiner can normally be reached Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776